Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 14, and 16 are objected to because of the following informalities:  claims 1-2, 14, and 16 all have capitalized wording in the middle of the claim (Introducing, Drying). Said words should be lower case.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “16wherein” but should recite “16 wherein.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method for gelation of a waste water stream comprising the steps of” but the claim only includes 1 step. As such, it is unclear what plurality of steps is being claimed. 
Claims 13 and 15 recite “including the step of a source of borate ions for crosslinking the polysaccharide.” However, no step is being claimed only a source of borate ions. As such, it is unclear what is step is being claimed as a source is not a process step. For the purposes of examination, it will be assumed that borate ions are being added to waste water stream. 
Claim 16 recites the step of “introducing a source of borate ions for crosslinking the polysaccharide” but fails to specify what the source of borate ions are introduced into. For the purposes of examination, it will be assumed that borate ions are being added to waste water stream.
Claim 19 recites a carrier liquid and recites that “the carrier liquid is a hydrocarbon oil, and wherein the carrier liquid is mineral oil.” It is unclear if the claims is reciting that the carrier liquid is a hydrocarbon oil, a mineral oil, or both. 
Claim 20 recites the limitation "the treated stream."  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the initial liquid content."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mundheim (US 2020/0039851).
Regarding claim 1, Mundheim teaches a method for gelation of a waste water stream comprising the step of introducing a water soluble, crosslinkable polysaccharide into a waste water stream to form a treated stream having an initial liquid content ([0023]-[0024] and [0067]-[0072]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundheim (US 2020/0039851) in view of Liao et al. (US 2007/003370 in IDS).
Regarding claim 2, Mundheim broadly teaches that the waste water stream can be sourced from a broad range of sources that have a wide range of contaminants and that the waste water stream treated with the polysaccharide is further treated via various separating and dewatering devices ([0067]-[0072]).
Mundheim fails to specifically teach the degree of drying of that the waste water stream is leachate. Liao teaches that a landfill leachate stream has similar contaminants ([0005]-[0006]) to Mundheim (inorganic and organic contaminants) is treated by introducing a coagulant, separating the coagulated solids via sedimentation, and further drying the solids via pressure filtration (Fig. 1 and [0022]-[0024]). It is Examiner’s position that one skilled in the art would have found it obvious to apply the Mundheim method to the specific landfill leachate wastewater stream as it is an example of a municipal or industry wastewater stream that would have similar contaminants. Further, Mundheim teaches that the polysaccharide acts as a coagulant ([0065]) making for easier separation via sedimentation and other processes. Therefore, one skilled in the art would have found it obvious to provide the Mundheim polysaccharide as a coagulant in a landfill leachate stream in order to treat said landfill leachate with a reasonable expectation of success and to include a pressure filtration step after the sedimentation step in order to further dry/dewater the solids separated in the sedimentation step. 
In regards to the degree of drying, the degree of drying in the pressure filtration step is based on the time it is actively filter pressed as well as the pressure applied. As such, one skilled in the art would have found it obvious to optimize the degree of drying according to the results desired and energy expended on the drying process (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claims 3-4, Liao teaches that the wastewater stream is landfill leachate (abstract).
Regarding claims 5-6, while Mundheim teaches that the polysaccharide compound is preferably added up to 1000 ppm (0.1 wt %) and not the 1-3% claimed, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). In this case, one skilled in the art would recognize that modifying the amount of coagulant added is merely discovering the optimum or workable ranges by routine experimentation based on the fluid treated and results desired. 
Regarding claim 7, it is submitted that the pressure filtration of Liao would be an accelerated drying process.
Regarding claims 8-10,  Mundheim teaches that the polysaccharide is guar/guaran ([0024]).
Regarding claims 11-12, Mundheim teaches that the polysaccharide is provided in an oil carrier fluid ([0026]). It is noted that while a hydrocarbon oil is not explicitly mentioned as the carrier oil, one skilled in the art would recognize that the organic oils mentioned in Mundheim would include hydrocarbon oils.
Regarding claim 14, see claims 1-5 above. 

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundheim (US 2020/0039851) in view of Liao et al. (US 2007/003370 in IDS) as applied to claim 4 and 14 above, and further in view of Horvitz (US 3,082,173).
Regarding claims 13 and 15, Mundheim teaches that the polysaccharide is allowed to cross link thereby aiding in the contaminant removal from the wastewater stream. Mundheim fails to teach that the cross linking means is introducing a source of borate ions. Horvitz also teaches that it is beneficial to crosslink polysaccharides/guar gums during water treatment and the crosslinking can be accomplished via addition of various crosslinking agents, which include aluminum based cross linking agents and borate ions (C10/L28-62 and C11/L17-46). As such, one skilled in the art would have found it obvious to provide other known polysaccharide cross linking agents with a reasonable expectation of success as said cross linking agents would perform the same desired function ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundheim (US 2020/0039851) in view of Horvitz (US 3,082,173).
Regarding claim 16, Mundheim teaches a method for gelation of a waste water stream comprising the step of introducing a water soluble, crosslinkable polysaccharide into a waste water stream to form a treated stream having an initial liquid content ([0023]-[0024] and [0067]-[0072]).
Mundheim teaches that the polysaccharide is allowed to cross link thereby aiding in the contaminant removal from the wastewater stream. Mundheim fails to teach that the cross linking means is introducing a source of borate ions. Horvitz also teaches that it is beneficial to crosslink polysaccharides/guar gums during water treatment and the crosslinking can be accomplished via addition of various crosslinking agents, which include aluminum based cross linking agents and borate ions (C10/L28-62 and C11/L17-46). As such, one skilled in the art would have found it obvious to provide other known polysaccharide cross linking agents with a reasonable expectation of success as said cross linking agents would perform the same desired function ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Regarding claim 19, Mundheim teaches that the polysaccharide and cross linking agent is provided as a suspension in a carrier liquid, such as organic/hydrocarbon oils and/or mineral oils (see claim 16 above for combining known equivalents).

Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundheim (US 2020/0039851) in view of  Horvitz (US 3,082,173) as applied to claim 16 above, and further in view of Liao et al. (US 2007/003370 in IDS).
Regarding claim 17, see claims 2-4 above. 
Regarding claim 18, Mundheim teaches that the polysaccharide is guar/guaran ([0024]).
Regarding claim 20, see claims 2 and 7 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777